               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA


COOK INLETKEEPER, et al.,

                     Plaintiffs,

                v.

WILBUR ROSS, et al.,                    Case No. 3:19-cv-00238-SLG

                     Defendants,



HILCORP ALASKA, LLC,

                       Intervenor.



              ADMINISTRATIVE APPEAL SCHEDULING ORDER

   1. Unless otherwise ordered, the provisions of Local Civil Rule 16.3 shall

      apply to this case.

   2. The parties may jointly submit a proposed revised scheduling order to

      the extent that may be warranted by the complexity of a particular case.



    DATED this 22nd day of October, 2019 at Anchorage, Alaska.


                                         /s/ Sharon L. Gleason
                                         UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00238-SLG Document 29 Filed 10/22/19 Page 1 of 1
